       Case 3:16-cr-00018-CWR-LGI Document 65 Filed 03/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                            PLAINTIFF

 V.                                                      CAUSE NO. 3:16-CR-18-CWR-LGI-2

 DEMARIO C. WEBSTER                                                                DEFENDANT

                                             ORDER

       Before the Court is Defendant Demario C. Webster’s motion requesting a copy of his

sentencing hearing transcript held on December 20, 2016. Docket No. 63. For the reasons stated

below, the motion is denied.

       Generally, “[a] federal prisoner is not entitled to obtain copies of court records at

Government expense for the purpose of searching the record for possible error.” Walker v. United

States, 424 F.2d 278, 279 (5th Cir. 1970). Instead, the production of transcripts at the government’s

expense to indigent petitioners seeking post-conviction relief is governed by federal statute. See

28 U.S.C. § 753(f). Under § 753(f), free transcripts are available only if the judge “certifies that

the asserted claim is not frivolous and that the transcript is needed to decide the issue.” Id. This

requires the movant to make the court aware of “any facts that might require a close examination

of the trial transcript.” United States v. Davis, 369 F. App’x 546, 546-47 (5th Cir. 2010)

(quoting Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir. 1985)). In addition, the movant must also

show why the transcripts are necessary for the proper disposition of his appeal. Norton v.

Dimazana, 122 F.3d 286, 293 (5th Cir. 1997) (citing Harvey, 754 F.2d at 571).

       Here, Webster seeks a copy of his sentencing hearing transcript at the government’s

expense. Thus, Webster must satisfy the requirements of § 753(f); however, in his present letter,
       Case 3:16-cr-00018-CWR-LGI Document 65 Filed 03/25/21 Page 2 of 2




he identifies no particular need for his transcript, nor does he identify a substantial question

relevant to appeal.

       Because Webster has not satisfied his burden for obtaining a transcript at government

expense, the motion is denied.

       SO ORDERED, this the 25th day of March, 2021.

                                            s/ Carlton W. Reeves
                                            UNITED STATES DISTRICT JUDGE




                                               2
